DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group III (claims 1-6 and 8-26) and species (Pro191Arg, Isoform 1)  in the reply filed on 9/29/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, claims 7 and 27 are rejoined with the elected invention and examined.
Claims 28-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/29/22.
The non-elected SOS2 variant nucleic acid molecules in claims 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a method of using a genus of SOS2 inhibitors to treat a genus of ophthalmic conditions.
The genus of SOS2 inhibitors reads on large number of compounds, including small molecules, antibodies, proteins, peptides, nucleic acid molecules.  A search of the prior art discloses that there are no known SOS2 inhibitor therapies for treating ophthalmic conditions in a subject. 
See MPEP 2163: 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods.  While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2.  The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). (Emphasis added)
Also (from the Fed. Cir. Decision in the Univ. of Rochester case):
Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method. We agree with the district court that that is "a semantic distinction without a difference." Univ. of Rochester, 249 F.Supp.2d at 228. Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  As the district court observed, "[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id.
Applicant discloses that SOS2 inhibitors comprises an inhibitory nucleic acid.  The applicant discloses several gRNA for use in a CRISPR-Cas technology method (page 17).  The specification contemplates antisense oligonucleotides, siRNA and shRNA that would reduce SOS2 expression.  Page 21 lists well-known agents that can treat an ophthalmic condition, but none of them appear to be a SOS2 inhibitor.  Inhibitory nucleic acids do not represent the genus of inhibitors because nucleic acids is one species of the genus.  Nucleic acid inhibitors have a different structure and function then other species embraced by the genus of inhibitors.  The applicant does not describe an essential structure of the inhibitor for the skilled artisan to envision other inhibitors.  The skilled artisan cannot envision a genus of inhibitors based on nucleic acid inhibitors.  The skilled artisan would have to further experiment with other species (e.g., small molecules, antibodies, proteins, peptides) embraced by the genus to determine if they have the desired biological activity.  Even when preparation of an agent is routine and conventional, the claimed invention itself must be adequately described in the written disclosure and/or the drawings.  See MPEP 2163.II.3(a).  Other than inhibitory nucleic acids, the specification does not provide written description for the genus of SOS2 inhibitors.  
With respect to ophthalmic conditions, the condition can read on a wide range of disease or disorders (e.g., glaucoma, Norrie disease, blindness, cataracts, cancer, diabetic retinopathy, color blindness).  The prior art appears to disclose that loss of functions variants recited in the instant claims were not known to be associated with any ocular disease or disorder.  Other than the disclosure reciting the limitation ‘loss of function variant’, there is nothing of record to describe that the variants result in a loss function resulting in or reducing the risk of an ophthalmic condition.  
 The prior art and the teaching in the specification disclose that heterozygous mutations in SOS2 causes Noonan syndrome.  See Rojas et al. (Genes & Cancer 2: 293-305, 2011) and Pierre et al. (Biochemical Pharmacology 82, 1049-1056, 2011).  The specification provides describes detecting the presence or absence of an SOS2 predicted loss of function variant nucleic acid molecule encoding a human SOS2 polypeptide in a biological sample from a subject.  However, other than Noonan syndrome, neither the specification nor the prior art disclose that the SOS2 expression or activity causes an ophthalmic condition.  Pierre et al. (supra), “Understanding why only SOS1 mutation (but not SOS2 mutations) have been found in association with human pathologies is also a timely, appealing question (page 303).”  
Some of the dependent claims (claims 8-16) recite detecting the presence or absence of an SOS2 predicted loss of function variant nucleic acid molecule encoding a human SOS2 polypeptide in a biological sample form the patient.  The claims do not connect an ophthalmic condition to the nucleic acid molecule.  The claims appear to be directed to showing that a human having this molecule has a reduced risk of glaucoma. 
The one working example in the specification discloses that two missense variants have been identified in exome sequencing.  It is not apparent from the specification what dataset is being used in the sequencing analysis.  The applicant teaches that Pro191Arg and Ala208Thr) associate with decreased IOP, glaucoma and AST.
It appears that the applicant is contemplating that the SOS2 variants are biomarkers.  In addition, SOS2 is a therapeutic target for ophthalmic conditions.  Other than contemplate these methods steps, the instant disclosure does not appear to provide written description for these methods.  The discovery and application of glaucoma biomarkers can be difficult, the marker selection is limited by patients with individual differences, techniques for the use and analysis of therapeutic drugs (see Agnifili et al. Prog. Brian Res. 2015, 221, pages 1-32).  
The two variants are associated with decreased IOP and applicant indicates that they are associated with reduced risk for glaucoma.  This would indicate that the variants might not be related to glaucoma.  At the time of the effective filing date, the skilled artisan would have to further experiment with the claimed method for detecting and treating an ophthalmic condition based on an SOS2 predicted loss of function nucleic acid molecule.
The detecting the presence or absence of an SOS2 predicted loss of function variant nucleic acid molecule encoding a human SOS2 polypeptide in a biological sample from a patient reads on a large number of methods steps that are not described in the specification.  The nucleic acid molecules reads on a large number of variants that might or might not be associated with an ophthalmic condition.  The sample embraces any sample (skin, serum, plasma, urine, tissue, organ, eye, brain, etc.) known to a skilled artisan.  The applicant does not disclose what samples contain the molecules.
With respect to detecting the presence of a human nucleic acid in a genus of patients, the applicant only provides written support for human patients because non-human patients would not have a human SOS2 nucleic acid molecule.
In view of the foregoing, it is clear that the instant specification fails to convey that the applicant had possession of the genus of SOS2 inhibitors, genus of samples, and/or genus of loss of function variants in claims 1-27 as of the effective filing date sought in the instant case. 

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention embraces treating an ocular condition in a subject comprising administering an SOS2 inhibitor to the subject.  The condition in several of the claims does not have to be the result of the subject having a loss of function variant nucleic acid encoding a human SOS2 polypeptide.  The expression level or detecting the presence or absence of the SOS2 polypeptide in the subject is not defined until dependent claim 8 or independent claim 17.  
The condition can read on a wide range of disease or disorders (e.g., glaucoma, Norrie disease, blindness, cataracts, cancer, diabetic retinopathy, color blindness).  A search of the prior art discloses that there are no known SOS2 inhibitor therapies for treating ophthalmic conditions in a subject.  The prior art appears to disclose that loss of functions variants recited in the instant claims were not known to be associated with ocular disease or disorders.  Pierre et al. (supra), “Understanding why only SOS1 mutation (but not SOS2 mutations) have been found in association with human pathologies… (page 303).”  
The prior art and the teaching in the specification disclose that SOS2 is expressed in subjects having Noonan syndrome.  The specification provides enablement for detecting the presence or absence of an SOS2 predicted loss of function variant nucleic acid molecule encoding a human SOS2 polypeptide in a biological sample from the patient.  NOTE: other than state ‘loss of function variant’, there is nothing of record to support that the variants result in a loss of function.  Other than Noonan syndrome, it is not apparent what other diseases the detection method is enabled.
With respect to detecting the presence of a human nucleic acid in a genus of patients, the genus of patients embraces non-human patients.  The specification only provides enablement for human patients because non-human patients would not have the human SOS2 nucleic acid molecule.
The one working example in the specification discloses that two missense variants have been identified in exome sequencing.  Exome sequencing could detect genetic mutations related to birth defects and developmental delays.  Exons are the genome’s protein coding regions and are collectively known as the exome.  Exome sequencing could miss casual variants that lie in the other 98% of the genome.  It is not apparent from the specification what dataset is being used in the sequencing analysis.  The applicant teaches that Pro191Arg and Ala208Thr) associate with decreased IOP, glaucoma and AST.  It appears that applicant is trying to extrapolate from the teaching in the specification, including the working example, to using a SOS2 inhibitor to treating any ocular disease or disorder and treating with the additional step of detecting the nucleic acid molecule that is associated with reduced risk of glaucoma.  
With respect to using the nucleic acid molecules as biomarkers, the prior art teaches that the discovery and application of glaucoma biomarkers can be difficult, the marker selection is limited by patients with individual differences, techniques for the use and analysis of therapeutic drugs (see Agnifili et al., supra).  At the time of the effective filing date, the skilled artisan would have to experiment with the claimed method to determine if a genus of SOS2 predicted loss of function variant nucleic acid molecule is enabled. 
With respect to the treatment method, a search of the prior art does not disclose any known SOS2 inhibitors.  The term ‘SOS2 inhibitor’ is very broad and reads on any agent that could be used to inhibit SOS2 expression and/or activity.  A skilled artisan could make species of SOS2 inhibitors, including antisense oligonucleotide, siRNA, or shRNA comprising a sequence that is complementary to a nucleic acid sequence encoding SOS2 without an undue amount of experimentation.  However, in view of the prior art of record it does not appear that the skilled artisan could use the SOS2 inhibitors to treat a genus of ophthalmic conditions.  The prior art and specification appear to disclose that SOS2 might be a biomarker for glaucoma (e.g., reduced risk of glaucoma).  The decrease expression of SOS2 due to a variant in a sample from a subject appears to indicate that reducing SOS2 expression or activity in a subject would not reduce IOP in the subject.  At the time of the effective filing date, the skilled artisan would have to experiment with the claimed method to determine if it is enabled. 
A possible biomarker for an ophthalmic condition does not reasonably extrapolate to targeting SOS2 for therapeutic purposes without an undue amount of experimentation.  A biomarker might not reflect a pharmacodynamic response.  The detection of SOS polypeptide or variants thereof in a subject might not indicate that the reducing the SOS2 expression would treat the condition.  Even if SOS2 expression is reduced, there might be another pathway or gene or protein that compensates for reducing SOS2 expression.  Since the applicant contemplates the method and does not provide a working example of the claimed therapeutic method, the skilled artisan would have to experiment with administering an SOS2 inhibitor to a subject having an ophthalmic condition and determine if the condition was treated.  This would indicate at the time of the effective filing date that the claimed method was not considered enabled.  See MPEP 2164.05(a) Specification must be enabling as of the Filing Date.
The claimed invention is very broad in that it embraces reducing SOS2 expression or activity in any tissue or cell in the subject to treat the condition.  Neither the specification nor the prior art of record teaches that SOS2 is expressed in the eye and is a therapeutic target for ophthalmic condition of a subject.  The specification does not teach that reducing SOS2 expression in any tissue or cell (including the eye) of the subject would treat the condition.  Therefore, other than contemplating the method and providing limited working examples directed to exome sequence analysis, the specification of the application does not disclose how to use the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the claimed invention.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635